UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05482 DeutscheHigh Income Trust (formerly DWS High Income Trust) (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:11/30 Date of reporting period:7/1/13-6/30/14 ***** FORM N-Px REPORT ***** ICA File Number: 811-05482 Reporting Period: 07/01/2013 - 06/30/2014 DWS High Income Trust ADWS High Income Trust GEO SPECIALTY CHEMICALS INC. Ticker:Security ID:37246R106 Meeting Date: NOV 12, 2013Meeting Type: Annual Record Date:SEP 23, 2013 #ProposalMgt RecVote CastSponsor 1Elect Director Duncan H. CocroftForForManagement 2Elect Director David L. EatonForForManagement 3Elect Director Kenneth A. GhazeyForForManagement 4Elect Director Philip J. GundForForManagement 5Elect Director Linda KoffenbergerForForManagement 6Elect Director Charles MacalusoForForManagement GEO SPECIALTY CHEMICALS INC. Ticker:Security ID:37246R205 Meeting Date: NOV 12, 2013Meeting Type: Annual Record Date:SEP 23, 2013 #ProposalMgt RecVote CastSponsor 1Elect Director Duncan H. CocroftForForManagement 2Elect Director David L. EatonForForManagement 3Elect Director Kenneth A. GhazeyForForManagement 4Elect Director Philip J. GundForForManagement 5Elect Director Linda KoffenbergerForForManagement 6Elect Director Charles MacalusoForForManagement TRUMP ENTERTAINMENT RESORTS, INC. Ticker:TRMPQSecurity ID:89816T202 Meeting Date: NOV 26, 2013Meeting Type: Annual Record Date:OCT 02, 2013 #ProposalMgt RecVote CastSponsor 1.1Elect Director Michael ElkinsForForManagement 1.2Elect Director David LichtForForManagement 1.3Elect Director Jeffrey GilbertForForManagement END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Deutsche High Income Trust By (Signature and Title) /s/Brian E. Binder Brian E. Binder, Chief Executive Officer and President Date8/15/14
